Citation Nr: 0929478	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-30 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a liver condition.

2.  Entitlement to service connection for a right kidney 
condition.

3.  Entitlement to service connection for intestinal 
problems.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Entitlement to service connection for arthritis of the 
right hip.

6.  Entitlement to service connection for a rib condition.

7.  Entitlement to service connection for bilateral hearing 
loss.

  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to March 
1965.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Indianapolis, Indiana.  

The Veteran and his spouse testified at a Travel Board 
hearing held at the RO in April 2009 at the RO before the 
undersigned Veterans Law Judge.

The issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine, arthritis of 
the right hip, a rib condition, and bilateral hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.




Matters not on appeal

In the August 2003 rating decision, the RO granted 
entitlement to service connection for an appendectomy scar; a 
non-compensable (zero percent) evaluation was assigned 
effective February 28, 2003.  In a May 2007 rating decision, 
the RO denied entitlement to total disability rating due to 
individual unemployability, and also denied  entitlement to 
service connection for residuals of a right thumb injury.  In 
a May 2008 rating decision, the RO granted service connection 
for posttraumatic stress disorder; a 30 percent disability 
rating was assigned effective February 28, 2003.  The Veteran 
has not disagreed with those determinations.  

The Board additionally observes that a VA audiological 
examiner in December 2004 diagnosed the Veteran with both 
bilateral hearing loss and tinnitus.  Although the Veteran 
has filed a claim of entitlement to service connection for 
hearing loss, he has not done so with respect to tinnitus.     


FINDING OF FACT

The Veteran has not been diagnosed with a liver condition, a 
right kidney condition, or intestinal problems.  


CONCLUSION OF LAW

A liver condition, a right kidney condition and intestinal 
problems were incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a liver condition.

2.  Entitlement to service connection for a right kidney 
condition.

3.  Entitlement to service connection for intestinal 
problems.

The Veteran is seeking entitlement to service connection for, 
a liver condition, a right kidney condition, and intestinal 
problems.  Because these three issues involve application of 
identical facts to identical law, in the interest of 
efficiency, the Board will discuss them together.

As indicated elsewhere in this decision, the issues of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, arthritis of the right hip, a 
rib condition, and bilateral hearing loss are addressed in 
the remand that follows below.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letters from the RO 
dated in April 2003 and August 2006, including a request for 
evidence of "a relationship between your current disability 
and an injury, disease, or event in military service."  The 
April 2003 VCAA notice letter was sent to the Veteran prior 
to the RO's August 2003 decision.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced  
April 2003 and August 2006 VCAA letters, whereby the Veteran 
was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "medical records, employment records, or 
records from other Federal Agencies." With respect to private 
treatment records, the letter informed the Veteran that VA 
would attempt to obtain any additional information or 
evidence he identified and included copies of VA Form 21-
4142, Authorization and Consent to Release Information, which 
the Veteran could complete to release private medical records 
to the VA. 

The April 2003 letter further emphasized: "It is the VA's 
policy to assist you in every way possible in obtaining 
private medical evidence, however it is ultimately your 
responsibility to make sure we receive the evidence."  The 
August 2006 letter also emphasized:  "If [there is] evidence 
[that] is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original]

The March 2006 letter stated as follows:  "If you have any 
information or evidence that you have not told us about or 
given to us . . . please tell us or give us that evidence 
now."  This request complies with the "give us everything 
you've got" requirement formerly contained in 38 C.F.R. § 
3.159 (b) in that the RO informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008. See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008). 
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim. See 38 
C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran has been provided specific notice of the Dingess 
decision in a March 2006 letter and in the August 2006 letter 
from the RO, both of which detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the two 
letters as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Here, as noted above, as concerns the Veteran's claims of 
service connection, some of the required notice was not 
provided to the Veteran until after the RO entered its August 
2003 decision on his claims. 

Although some of the required notice was not sent prior to 
the initial adjudication of the Veteran's claims, this was 
not prejudicial to the Veteran since he was subsequently 
provided adequate notice.  The claim was readjudicated in a 
May 2008 supplemental statement of the case (SSOC).  See 
Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) [a timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim]. The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his service connection claims being decided on 
appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's service 
treatment records, service personnel records, VA treatment 
records, private treatment records, and Social Security 
Administration disability records. 

The Veteran has not been accorded a VA examination for his 
service connection claims. In determining whether VA's duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a Veteran's claim 
for benefits, four factors are for consideration: (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim. See 38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, as will be explained more fully below, there is 
no competent evidence of any current liver kidney or 
intestinal problems.  The Board therefore declines to remand 
these issues for a medical examination or to obtain a medical 
opinion.

[The Board adds that the four claims which are being remanded 
being remanded differ from these three claims in that there 
have been diagnoses of those claimed disabilities.]

The Board additionally observes that all appropriate due 
process concerns
have been satisfied.  See 38 C.F.R. § 3.103 (2008).  The 
Veteran has been represented by a service organization which 
has presented argument on his behalf.  He and his spouse 
testified at a Travel Board hearing in April 2009, with his 
representative providing assistance. 

Accordingly, the Board will proceed to a decision as to these 
three issues.  

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131(2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist].

Analysis

The Veteran contends that he has a liver condition, a right 
kidney condition and intestinal problems due to his having 
been injured in service in May 1963 when the steel hatch 
doors of an armored personnel carrier accidently closed on 
him.

With respect to Hickson element (1), current disability, the 
Veteran's medical treatment has been primarily at the 
Indianapolis VAMC.  The Board has reviewed the Veteran's 
treatment records from the Indianapolis VAMC for the period 
from August 2002 to April 2008, along with treatment records 
from the Danville, Illinois (Illiana VAMC), and private 
treatment records.  The records are significant for diagnoses 
and treatment for continuing alcohol abuse and dependence, 
hypothyroidism, depression and later PTSD.  None of these 
records, which encompass many hundreds of pages, demonstrate 
diagnoses of or treatment for a liver condition, a right 
kidney condition, or gastrointestinal problems. 

In April 2009 the Veteran testified that he had had no 
treatment for the liver since service, and that his primary 
care VA doctor, Dr. D.Z., had told him his liver was normal.  
See the April 2009 hearing transcript, pp. 13-14.  Review of 
the records since August 2002 shows no diagnosis of, or 
treatment for, a liver condition.  

With respect to the claimed right kidney condition, the 
Veteran contends that he has problems with bladder and bowel 
incontinence, for which he wears Depends.  
See the April 2009 hearing transcript, pp. 7-10.  However, 
the Veteran's treatment records since August 2002 do not show 
any diagnosis for, or treatment for, a right kidney disorder.  
Nor do the medical reports show any diagnosis of, or 
treatment for, bladder or bowel incontinence.  In September 
2007 the Veteran underwent a prostate biopsy due to an 
elevated level of PSA.  At that time, he denied hematuria.  
No kidney disorder was identified.     

As concerns a gastrointestinal problem, in April 2009 the 
Veteran testified that he has problems with his stomach and 
that he experiences experience nausea and vomiting.  However, 
he said that he takes no medication.  See the April 2009 
hearing transcript, p. 11.  The Veteran's extensive medical 
records are silent as for any diagnosis of, or treatment for, 
any gastrointestinal problem.  

The record does not establish that the Veteran has the 
medical training necessary to offer competent opinions on 
medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) [a lay person is 
not competent to offer opinions that require medical 
knowledge].

In the absence of any diagnosed disability, service 
connection may not be granted. See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met as these three issues, and the 
Veteran's claims fail on this basis alone.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for a liver 
condition, a right kidney condition, or intestinal problems.  
Therefore, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefits sought on appeal are accordingly 
denied.  


ORDER

Entitlement to service connection for a liver condition is 
denied.

Entitlement to service connection for a right kidney 
condition is denied.

Entitlement to service connection for intestinal problems is 
denied.


REMAND

For reasons expressed immediately below, the Board has 
determined that the remaining four issues on appeal must be 
remanded for additional evidentiary development.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Entitlement to service connection for arthritis of the 
right hip.

6.  Entitlement to service connection for a rib condition.

The record shows that the Veteran has been diagnosed with 
degenerative disc disease of the lumbar spine and 
degenerative changes (arthritis) of the right hip.  
May 2005 x-rays showed healed old fractures of the left 4th, 
5th, and 6th ribs.  

A May 1963 service treatment report showed that the Veteran's 
low back was injured in a cargo door accident.  Given report 
of a musculoskeletal injury, the board believes that the ribs 
and hip may arguably have also been involved.

There are conflicting opinions by VA examiners with regard to 
element (3), medical nexus.  A VA orthopedic examiner in 
December 2004 opined that the Veteran's right hip and low 
back pain were  at least as likely as not related to the 
injury sustained in service.  To the contrary, a VA 
orthopedic examiner in July 2005 opined that the Veteran's 
right low back pain and right hip pain were less likely 
caused by the injury in service because the problems were 
degenerative and unlikely caused by trauma in service.

What is needed is a clarifying nexus opinion addressing the 
likelihood that the Veteran's claimed back, hip and rib 
problems are related to the May 1963 cargo door accident in 
service.  These questions must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

7.  Entitlement to service connection for bilateral hearing 
loss.

The Veteran was afforded a VA audiometric examination in 
December 2004.  
The examiner diagnosed him with bilateral hearing loss.  
Acoustic trauma from exposure to weapons noise in service was 
noted, as well as some post-service occupational noise 
exposure.  No medical nexus opinion was rendered, and none 
otherwise appears in the claims folder.  A remand is 
therefore needed in order for a medical professional to 
review the claims folder and render a nexus opinion.  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should arrange for a medical 
professional to review the Veteran's VA 
claims folder and provide an opinion, 
with supporting rationale, as to 
whether it is as least as likely as not 
that the Veteran's currently diagnosed 
degenerative disc disease of the lumbar 
spine, and arthritis of the right hip 
and old rib fractures are related to 
the May 1963 cargo door accident in 
service.  If the reviewing professional 
determines that physical examination 
and/or diagnostic testing of the 
Veteran are necessary, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

2.  VBA should arrange for a medical 
professional to review the Veteran's VA 
claims folder and to provide an 
opinion, with supporting rationale, as 
to whether it is as least as likely as 
not that the Veteran's current 
bilateral hearing loss is related to 
his military service, including alleged 
noise exposure therein.  If the 
reviewing professional determines that 
examination and/or diagnostic testing 
of the Veteran are necessary, such 
should be scheduled.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the Veteran's claims of 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine, arthritis of the right hip, a 
rib condition, and bilateral hearing 
loss.  If the benefits sought on appeal 
remain denied, in whole or in part, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


